DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites wherein the first end includes an inlet.  Claim 1 already recites this exact limitation.  Claim 9 recites wherein the second end includes an outlet.  Claim 1 already recites this exact limitation.  Claims 19 and 20 recite the same limitations which are in claim 13.  Applicant may cancel the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, 8-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (US2008/0047908).
Sekine discloses a specimen mixing and transfer device (fig. 2-4,8) adapted to receive a sample, comprising: 
a housing (fig. 3, 4, ref. 8) having a first end including an inlet (fig. 4, ref. 8 opening where the material 6 is placed; this is located at the top of structure 8), a second end including an outlet (fig. 4, ref. 8 opening on the bottom of structure 8), and a 
a material including pores (melamine foam 6 as shown in fig. 2-4, para. 16,62) and disposed within the housing (fig. 4; ref. 8); 
a dry anticoagulant powder within the pores of the material (heparin is placed into the melamine open cell; para 63); 
a mixing chamber (fig. 3,4, ref. 9 where the melamine foam is placed) formed integral with the housing, the material disposed within the mixing chamber (fig. 2); and 
a dispensing chamber (fig. 3,4, ref. 3/4) in fluid communication with the mixing chamber and formed integral with the housing (fig. 3,4, chamber 3/4 is in fluid communication with the mixing chamber 9), the dispending chamber position adjacent the outlet of the housing (the dispensing chamber 3/4 is position adjacent the outlet (fig. 3,4, ref. 8 opening on the bottom of structure 8) of the housing (8);
the dispensing chamber configured to hold the sample until it is desired to transfer the sample from the dispensing chamber (the dispensing chamber 4 collects the sample after it has passed through the mixing chamber), 
wherein the material is a melamine open cell foam (para 16,62).
Regarding claim 3, wherein the housing is adapted to receive the blood sample therein via the first end (see fig. 8).  
Regarding claim 4, wherein, with the blood sample received within the housing, the blood sample passes through the material thereby effectively mixing the blood sample with the dry anticoagulant powder (see fig 8 which shows a blood sample 
Regarding claim 5, wherein the blood sample dissolves and mixes with the dry anticoagulant powder while passing through the material.   Sekine discloses the same anticoagulant so the blood sample would inherently dissolve and mix with the heparin.
Regarding claim 8, wherein the first end includes an inlet (fig. 4, ref. 8 opening where the material 6 is placed; this is located at the top of structure 8). 
Regarding claim 9, wherein the second end includes an outlet (fig. 4, ref. 8 opening 7” on the bottom of structure 8).
Regarding claim 11, wherein the housing further comprises an inlet channel (structure between the opening at the top of structure 8) in fluid communication with the inlet (top of structure 8) and the mixing chamber (9) and an outlet channel (structure under 9 and before the outlet at the bottom of structure 8) in fluid communication with the mixing chamber and the outlet (see fig. 3, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen et al. (US 2007/0196813) in view of EP 545500 (herein after EP 500).
Franzen teaches a specimen mixing and transfer device adapted to receive a sample, comprising: 

a material including pores (open cell foam, para 20,30) and disposed within the housing (foam is placed within regions 3 within the housing); 
a dry anticoagulant powder (heparin, para. 24), within the pores of the material (para 24, Heparin is placed within the open cell foam in the mixing chamber); 
a mixing chamber (3/4) formed integral with the housing, the material (foam is placed within mixing chamber 3/4) disposed within the mixing chamber (3/4); and 
a dispensing chamber (6) in fluid communication with the mixing chamber (see fig. 1, which shows 1,3,4 and 6 in fluid communication) and formed integral with the housing (fig. 1), the dispensing chamber configured to hold the sample until it is desired to transfer the sample from the dispensing chamber; the dispensing chamber positioned adjacent the outlet of the housing (chamber 6 is adjacent the outlet at the end near structure 7).
Franzen does not specifically teach melamine.
EP 500 teaches a capillary collection device which collects a sample via an opening which comprises a wettable melamine open cell foam that has an anti-coagulant therein (claim 21-22).  EP 500 states the melamine foam is used because of the inert, three dimensionally branched webs and has a contact angle with a liquid that is less than 90 degrees (col. 8 and 9).  Therefore it would have been obvious to one having an ordinary skill in the art to modify Franzen to employ a melamine open cell 
Regarding claim 3, wherein the housing is adapted to receive the blood sample therein via the first end.   Franzen pulls a blood sample into the housing through the first end via an opening (para 30).
Regarding claim 4, wherein, with the blood sample received within the housing, the blood sample passes through the material thereby effectively mixing the blood sample with the dry anticoagulant powder.  Franzen teaches the blood sample passing through the open foam in the mixing chamber to mix with the heparin before moving to the dispensing chamber 6.
Regarding claim 5, wherein the blood sample dissolves and mixes with the dry anticoagulant powder while passing through the material.  Franzen discloses the same anticoagulant so the blood sample would inherently dissolve and mix with the heparin.
Regarding claim 8, wherein the first end includes an inlet (fig. 1 shows inlet at 1).  
Regarding claim 9, wherein the second end includes an outlet.  Franzen provides a bulb 7 at the second end which is removably fitted to the second end.  The housing is a capillary tube which has a first inlet at 1 and a second outlet at 6 which allows the bulb to create a vacuum within the capillary housing to draw a blood sample in through the first inlet.    
Regarding claim 11, wherein the housing further comprises an inlet channel (1) in fluid communication with the inlet (inlet opening at 1) and the mixing chamber (3,4) and 
Regarding claim 12, wherein the dispensing chamber is provided between the mixing chamber and the outlet.  Dispensing chamber 6 is provided between mixing chamber 3/4 and outlet at the second end where the bulb 7 resides.  

Claim 13, 15-16, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen et al. (US 20070196813) in view of JP 2007-24522 (herein after Ban).
Franzen teaches a specimen mixing and transfer device adapted to receive a sample, comprising: 
a housing having a first end (1) having an inlet (opening at end), a second end (6) having an outlet (opening which opens to structure 7), and a sidewall extending therebetween (see fig 1; all structure between the two openings); 
a material including pores (open cell foam, para 20,30) and disposed within the housing (foam is placed within regions 3 within the housing); 
a dry anticoagulant powder (heparin, para. 24), within the pores of the material (para 24, Heparin is placed within the pores of the foam); 
a mixing element (open cell foam) disposed within the housing;
a mixing chamber (3/4) formed integral with the housing, the material (foam is placed within mixing chamber 3/4) disposed within the mixing chamber (3/4); and 
a dispensing chamber (6) in fluid communication with the mixing chamber (see fig. 1, which shows 1,3,4 and 6 in fluid communication) and formed integral with the configured to hold the sample until it is desired to transfer the sample from the dispensing chamber; the dispensing chamber positioned adjacent the outlet of the housing (chamber 6 is adjacent the outlet at the end near structure 7).
Franzen does not specifically teach a mixing element comprises at least one rigid post; 
Ban teaches a mixing device that allows two tubes to come together at a mixing element that comprises a plurality of mixing posts which allow the sample fluid to intermix therein (see fig. 1, ref. 130 mixing chamber, fig. 5 shows columnar protrusions  5).  The columnar protrusions within the housing are provided for mixing the two fluid together by creating a stirring and mixing effect (para 43-44).  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Fransen to utilize mixing posts within the housing to create a stirring and effect to allow the fluids to intermix more readily.
Regarding claim 15, wherein the housing is adapted to receive the blood sample therein via the first end.   Franzen pulls a blood sample into the housing through the first end via an opening (para 30).
Regarding claim 16, wherein, with the blood sample received within the housing, the mixing element interferes with a flow of the blood sample to promote mixing of the blood sample with the dry anticoagulant powder.  Franzen teaches the blood sample passing through the open foam in the mixing chamber to mix with the heparin before moving to the dispensing chamber 6.  

Regarding claim 19, wherein the first end includes an inlet.  Franzen shows inlet having an opening where the sample is withdrawn through.
Regarding claim 20, wherein the second end includes an outlet.  Franzen provides a bulb 7 at the second end which is removably fitted to the second end.  The housing is a capillary tube which has a first inlet at 1 and a second outlet at 6 which allows the bulb to create a vacuum within the capillary housing to draw a blood sample in through the first inlet.    
Regarding claim 22, wherein the housing further comprises an inlet channel (1) in fluid communication with the inlet (inlet opening at 1) and the mixing chamber (3,4) and an outlet channel (provided next to the outlet at 6) in fluid communication with the mixing chamber and the outlet (fig. 1).  
Regarding claim 23, wherein the dispensing chamber (6) is provided between the mixing chamber (3,4) and the outlet (outlet is at the end of dispensing chamber 6 where the bulb is placed).  
Regarding claim 24, wherein the housing further comprises two diverted flow channels between the inlet channel and the outlet channel.   See fig. 14 and 16 of Ban.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.  Applicant argues, “As shown in Fig. 4 of Sekine, however, the sample collector (1) does not include a dispensing chamber positioned adjacent an outlet of the collector (1) such that the sample can be dispensed from the sample collector (1). Instead, the collector (1) includes a single opening that serves as the inlet and the outlet for the sample collector (1). Therefore, the sample must first pass through the inlet of the collector (1) into the mixing chamber (3) and then into the collection chamber (4). Once the sample is to be removed from the collector (1), the absorption material (6) must be removed from the mixing chamber (3) and then the sample4YN3636.DOCX Page 6 of 8 Application No. 14/861,167Paper Dated: January 13, 2021In Reply to USPTO Correspondence of October 26, 2020Attorney Docket No. 3896-154463 (P-11100)may flow through the mixing chamber (3) and out of the same opening of the collector (1). The collector (1) Sekine does not include a separate inlet and outlet for the sample to move through the collector (1).”  A new interpretation of Sekine is seen above which now relies on the housing (fig. 3, 4, ref. 8) having a first end including an inlet (fig. 4, ref. 8 opening where the material 6 is placed; this is located at the top of structure 8), a second end including an outlet (fig. 4, ref. 8 opening on the bottom of structure 8), and a sidewall extending therebetween (fig. 4, ref. 8 has a sidewall 11 and 8 that extends from the inlet to the outlet); 
a mixing chamber (fig. 3,4, ref. 9 where the melamine foam is placed) formed integral with the housing, the material disposed within the mixing chamber (fig. 2); and 
a dispensing chamber (fig. 3, 4, ref. 3/4) in fluid communication with the mixing chamber and formed integral with the housing (fig. 3,4, chamber 3/4 is in fluid communication with the mixing chamber 9), the dispending chamber position adjacent the outlet of the housing (the dispensing chamber 3/4 is position adjacent the outlet (fig. 3,4, ref. 8 opening on the bottom of structure 8) of the housing (8).

EP '500 is relied upon in the Office Action to disclose a melamine open cell foam. EP '500, however, only discloses a device with a mixing chamber. The capillary collection device of EP '500 does not include separate dispensing chamber, let alone a mixing chamber and a dispensing chamber formed in a single housing.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    Applicant is correct in that EP ‘500 is only relied upon to disclose melamine open cell foam.  Franzen is relied upon to discloses all the other limitations.  Applicant attacks the reference of EP ‘500 to teach a separate dispensing chamber, mixing chamber formed in a single housing whereas the limitations are relied upon by Franzen.  The combination as a whole discloses the instant claims.  

Applicant argues, “Ban is relied upon in the Office Action to disclose mixing posts (5) provided in a mixing chamber (130). The microchip of Ban, however, does not include a housing that includes a mixing chamber and a separate dispensing chamber formed integral therewith.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    Applicant is correct in that Ban is relied upon to disclose mixing posts (5). Franzen is relied upon to discloses all the other limitations.  Applicant .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797